Citation Nr: 1026472	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  03-18 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
August 1966 to February 1967, from June 1967 to July 1967, and 
from August 1968 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In February 2007, the Board remanded the claims on appeal to 
allow for the scheduling of a hearing before the Board at the RO.  
The Veteran testified before the undersigned Veterans Law Judge 
in June 2007 at the RO.  A transcript of the hearing is of 
record.  After the June 2007 hearing, the Board, in an October 
2007 decision, reopened the claim for service connection for an 
acquired psychiatric disorder and again remanded the case for 
additional development.  The claims have now returned to the 
Board for further appellate action.  

When a claim has been finally adjudicated at the RO level and not 
appealed or has been denied in a Board decision, the statutes 
make clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  Thus, despite the various 
characterizations of the issues throughout the appeal, the Board 
must make an independent determination as to whether new and 
material evidence has been presented to reopen the claims of 
entitlement to service connection for hearing loss and tinnitus 
before reaching the merits of the claims.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hearing loss 
was denied in a May 1989 Board decision.  Service connection was 
also denied in an unappealed May 1990 rating decision. 

2.  The evidence received since the May 1990 rating decision is 
cumulative or redundant of the evidence previously of record and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The Veteran's claim for service connection for tinnitus was 
initially denied in an unappealed July 1988 rating decision.  
Service connection was also denied in an unappealed May 1990 
rating decision.   

4.  The evidence received since the May 1990 rating decision is 
not cumulative or redundant of the evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  Tinnitus was incurred during active military service	.  

6.  The Veteran's psychiatric disorder, diagnosed as nonspecified 
anxiety disorder, was incurred during active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for tinnitus.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.6, 3.303 (2009).

4.  Service connection for a psychiatric disorder, diagnosed as 
nonspecified anxiety disorder, is warranted.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.6, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The amended definition of new and material evidence, now codified 
at 38 C.F.R. § 3.156(a) (2009), is not liberalizing.  It applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  The 
Veteran's claims to reopen entitlement to service connection for 
hearing loss and tinnitus were received in July 2001, therefore, 
the Board will apply the regulation in effect prior to August 29, 
2001.  

New and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  


In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

Hearing Loss

Service connection for hearing loss was denied in a May 1989 
Board decision.  The Board determined that the evidence of 
record, including service treatment records, statements from the 
Veteran, and records of post-service VA and private treatment, 
did not establish the presence of a current hearing loss 
disability.  

Soon after the May 1989 Board decision, the Veteran attempted to 
reopen his claim and was again denied in a May 1990 rating 
decision.  The evidence received since the May 1990 rating 
decision consists of treatment records from the East Orange VA 
Medical Center (VAMC), reports from private audiologists, and 
December 2001 and January 2002 VA examinations.  As none of this 
evidence establishes the presence of a hearing loss disability 
for VA purposes, it is not new and material and cannot serve to 
reopen the claim. 

Treatment records from the East Orange VAMC dated during the 
claims period are negative for findings or complaints of hearing 
loss.  The Veteran was also found to have normal hearing during 
VA examinations in December 2001 and January 2002.  In fact, the 
only objective finding of hearing loss contained in the record 
dates from February 2004 when the Veteran was diagnosed with high 
frequency sensorineural hearing loss of the left ear.  This 
diagnosis was based on the results of a February 2004 audiogram 
which measured pure tone thresholds, in decibels, as:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
20
LEFT
20
15
10
N/A
25

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  

38 C.F.R. § 3.385 (2009).  While the Veteran was diagnosed with 
left ear hearing loss in February 2004 by his private 
audiologist, the results of the February 2004 audiogram clearly 
do not demonstrate hearing loss of sufficient severity to meet 
the requirements of hearing loss disability under 38 C.F.R. § 
3.385.  

The Board has considered the statements of the Veteran that he 
currently has a hearing loss disability, but finds that they are 
cumulative and redundant of statements already of record at the 
time of the May 1990 denial of the claim.  Additionally, while 
the Veteran is competent to report observable symptoms, such as 
decreased hearing acuity, his lay assertions of medical status do 
not constitute competent medical evidence.   See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, his 
contentions that he has a current hearing loss disability are not 
so significant that they must be considered in order to fairly 
decide the merits of the claim. 

As new and material evidence has not been submitted, reopening of 
the claim for service connection for hearing loss is not 
warranted and the claim must be denied.  

Tinnitus

Service connection for tinnitus was initially denied in a July 
1988  unappealed rating decision.  The RO determined that the 
evidence of record, including service treatment records, records 
of post-service VA and private treatment, and the Veteran's 
January 1986 and May 1987 hearing testimony did not establish the 
presence of a nexus between the Veteran's claimed tinnitus and 
his periods of ACDUTRA.  

The Veteran attempted to reopen his claim and was again denied in 
a May 1990 rating decision.  The evidence received since the May 
1990 rating decision includes the report of a December 2001 VA 
examination diagnosing the Veteran with intermittent tinnitus 
present since service.  This evidence is new, as it was not 
previously of record, and it provides evidence of a link between 
the Veteran's tinnitus and active military service.  It is 
therefore clearly so significant that it must be considered in 
order to fairly decide the merits of the claim and reopening of 
the claim for service connection for tinnitus is warranted.    

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  See 38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA. See 38 U.S.C.A. §§ 101(24), 106, 1110 
(West 2002).

Presumptive periods do not apply to ACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic pre-
existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption 
of service incurrence for certain disease) for the Veteran's 
periods of ACDUTRA is not appropriate in this case.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with the 
weight of the "negative" evidence against the claim: the 
appellant prevails in either event. If the weight of the evidence 
is against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

The Veteran contends that he incurred tinnitus during active 
military service as a result of noise exposure.  He testified in 
May 1987, April 1988, and June 2007 hearings.  In the 1987 
hearing, while testifying about his psychiatric claim, he 
mentioned that his "head had been ringing all along," but he 
did not specifically mention a bazooka blast.  In the 1988 
hearing, he testified that his tinnitus began when he did not 
throw a grenade far enough; again, he did not mention a bazooka 
blast.  In June 2007, he testified concerning his tinnitus that 
he had submitted a record that he had been involved in an 
accident at the bazooka range.  

Service treatment records are negative for evidence of complaints 
or treatment pertaining to tinnitus.  In addition, the Veteran's 
hearing and ears were normal at the February 1967 examination for 
separation from his first period of ACDUTRA.  

Although service records do not document the Veteran's reported 
injuries from grenade and bazooka blasts, the Veteran is 
competent to report that they occurred.  The record also contains 
June 2005 and December 2006 statements from fellow servicemen of 
the Veteran who recalled the bazooka blast incident.  The 
June 2005 statement is from someone who recalled seeing the 
Veteran struck at the range with the recoil of a bazooka blast, 
which had been strong enough to knock him unconscious for 10 
minutes, although he was not sent to sick bay and had been told 
to stay with his unit.  The statement received in December 2006 
was from someone who recalled that he, himself, had had "a 
mishandling problem" at the bazooka range, apologized for 
hitting the Veteran with the recoil blast, admitted that he did 
not know that the Veteran had been injured, and recalled that the 
Veteran had been ordered back to duty by "troop handlers."

As the record also contains diagnoses of tinnitus during the 
claims period, including from the December 2001 VA examiner and 
"by history" from the January 2002 VA examiner, the Board finds 
that two of the three elements necessary for service connection-
current disability and an in-service injury-are demonstrated.

The Veteran has also reported a continuity of symptomatology.  In 
hearing testimony and in statements dated during the claims 
period, he has reported the onset of tinnitus during his first 
period of ACDUTRA that has continued to the present day.  He is 
competent to report observable symptoms such as ringing in the 
ears, and the Board finds his statements are credible in light of 
his consistent reported history of the disability and the lay 
statements documenting the occurrence of noise exposure during 
service.  The record also contains competent medical evidence of 
a nexus between the Veteran's tinnitus and active military 
service, as the December 2001 VA examiner diagnosed tinnitus that 
had been present since service.    

The record establishes the presence of all elements necessary for 
establishing service connection and the claim for service 
connection for tinnitus is granted.

Psychiatric Disorder

The Veteran contends that he incurred a psychiatric disorder as a 
result of his periods of ACDUTRA.  The Veteran has stated on 
multiple occasions that he began to experience nervous symptoms 
after being hit with the recoil blast of a rocket 
launcher/bazooka that was mishandled during a training exercise 
in the fall of 1966.  

Service treatment records do not document treatment or diagnoses 
of a psychiatric disorder.  The Veteran was consistently found 
psychiatrically normal during physical examinations, but he did 
complain of malaise during an August 1968 internal medicine 
consultation to evaluate his asthma.  The Veteran contends that a 
physician recommended psychiatric testing during a July 1969 
annual examination, however the Board finds that the notation 
identified by the Veteran on the July 1969 medical history form 
is illegible.  Furthermore, the accompanying July 1969 
examination report indicates that the Veteran was psychiatrically 
normal.

The Veteran also contends that an October 1969 report from his 
private physician contains evidence of a psychiatric disorder as 
it documents complaints of excessive stress or strain.  The Board 
finds that the examination report in question, which is focused 
on the Veteran's asthma and allergies, is ambiguous with respect 
to documenting evidence of a psychiatric disorder.  The Veteran's 
private doctor found that he was a well-adjusted young man who 
only had trouble maintaining a busy social and business life when 
under stress and strain.  The Veteran was also noted to wheeze 
when under excessive stress or strain.  While the Veteran's 
physician did not specifically find that he experienced such 
periods of stress during military service, the report does imply 
that periods of excessive stress and strain had previously 
occurred.  

The Veteran's primary contention regarding his psychiatric 
disorder is that he first manifested symptoms, including 
nervousness and depression, following an incident in the fall of 
1966 on the bazooka training course.  He has reported that he was 
struck by the recoil blast from a mishandled bazooka, and since 
that time, has experienced psychiatric symptoms.  While service 
records do not document this incident, the record contains June 
2005 and December 2006 statements from fellow servicemen who 
corroborated the Veteran's testimony regarding the mishandled 
bazooka.  The record also contains a November 1984 statement from 
another servicemen discussing the Veteran's emotional problems 
during  his service as supply clerk typist.  As a result of the 
Veteran's inability to perform the work, he was transferred to 
another duty station.  Personnel records confirm that the Veteran 
was transferred in October 1968 from his position as a supple 
administrative clerk to a warehouse man.  

Service records do not specifically document findings of a 
psychiatric disorder, but, when considered in light of the lay 
evidence, they do suggest emotional problems during the Veteran's 
periods of ACDUTRA.  Similarly, service records do not verify 
that the Veteran was involved in a training accident involving a 
bazooka, but the Veteran and his comrades are competent to report 
that such an incident occurred.  Resolving reasonable doubt in 
his favor, the Board finds that the first element necessary for 
service connection-an in-service injury-is demonstrated.

The record also establishes the presence of a current disability, 
as the Veteran has been diagnosed with several psychiatric 
disorders during the claims period.  He began treatment with a 
private physician in May 1967 and was diagnosed with a manic 
depressive illness.  The Veteran has also undergone extensive 
treatment for paranoid schizophrenia throughout the claims period 
and was most recently diagnosed with a nonspecified anxiety 
disorder during an April 2009 VA psychiatric examination.  

With respect to the third element of service connection, a nexus 
between the in-service injury and the current disability, the 
Veteran has reported a continuity of symptomatology.  The history 
he has provided is to the effect that his psychiatric symptoms 
began during his first period of ACDUTRA following the bazooka 
incident in the fall of 1966, and have continued to the present 
day.  While the Veteran's reports regarding the timing and cause 
of his disability have been inconsistent at times, the medical 
evidence of record does indicate continuous treatment for 
psychiatric symptoms dating from May 1967 to the present.  The 
Veteran was hospitalized for paranoid schizophrenia in July 1976 
at a private hospital and in April 1977 at the Lyons VAMC, and he 
has continued to receive treatment with both private and VA 
health care providers.  Additionally, a December 1979 letter from 
the Veteran's father describes how the Veteran manifested 
symptoms of mental illness since his periods of ACDUTRA.  

The record also contains competent medical evidence of a link 
between the Veteran's current psychiatric disorder and his 
ACDUTRA.  The April 2009 VA psychiatric examiner, after examining 
the Veteran and reviewing the claims file, concluded that the 
Veteran's nonspecified anxiety disorder was clearly related to 
his military service and the bazooka incident in October or 
November 1966.  The Veteran's private social worker, who has 
treated him for manic depression and schizophrenia since 
September 1976, also provided opinions in favor of the claim in 
May 2004 and December 2007 letters.  In the May 2004 letter, 
without mentioning the bazooka incident, he expressed the opinion 
that in the absence of documentation supporting attempts to 
explore and remediate the symptoms that the Veteran had reported 
to his superiors during military service, the Veteran would have 
"carried untreated psychological lesions with him when he 
reentered civilian life."  In the December 2007 letter he 
expressed the opinion that the Veteran's military duty had 
aggravated his pre-existing conditions, again without mentioning 
the bazooka incident. 

The record therefore establishes that the Veteran's acquired 
psychiatric disorder, currently diagnosed as nonspecified anxiety 
disorder, was incurred during his ACDUTRA.  All three elements of 
a claim for service connection have been demonstrated and the 
claim is granted.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).


With respect to the reopened claim for service connection for 
tinnitus and the claim for service connection for an acquired 
psychiatric disorder, the Board finds that VA has substantially 
satisfied the duties to notify and assist.   To the extent that 
there may be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  

Regarding the claim to reopen service connection for hearing 
loss, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) 
was furnished to the Veteran in a January 2005 letter.  The 
Veteran also received notice regarding the disability-rating and 
effective-date elements of the claim in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of claims to reopen, the duty to notify requires 
that the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Veteran was provided notice of the 
criteria necessary for reopening a previously denied claim in the 
January 2005 notice letter.  In addition, he was informed of the 
reason for his prior denial of service connection.  VA has 
therefore substantially fulfilled its specific duties to notify 
with regard to the Veteran's claim to reopen.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
VA audiological examinations in December 2001 and August 2002 in 
response to his claim to reopen service connection for bilateral 
hearing loss.  


The Board also finds that the February 2007 and October 2007 
Board remand orders have been fulfilled.  Only substantial, and 
not strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran was 
provided a hearing before the Board in June 2007 in accordance 
with the February 2007 remand instructions, and the evidentiary 
development ordered by the Board in October 2007 was completed.  
Records from the Social Security Administration (SSA) were added 
to the record in November 2008, in addition to complete VA 
clinical records.  Complete records from the Veteran's private 
audiologist were also added to the record in April 2008.  
Therefore, the Board finds that VA has complied with the February 
2007 and October 2007 remand orders.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence having not been received, reopening of 
the claim for entitlement to service connection for bilateral 
hearing loss is denied. 

New and material evidence having been received, reopening of the 
claim for entitlement to service connection for tinnitus is 
granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as nonspecific anxiety disorder, is granted. 



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


